Citation Nr: 1308004	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-39 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin rash of the lower extremities.

2.  Entitlement to service connection for residuals of frostbite.

3.  Entitlement to service connection for thrombocytopenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  A June 2009 rating decision denied entitlement to service connection for thrombocytopenia.  A January 2010 rating decision denied entitlement to service connection for frostbite residuals and a skin rash.  The Veteran perfected separate appeals of those determinations.

The RO adjudicated the skin claim on the merits.  The Board notes a November 1979 RO decision denied entitlement to service connection for skin fungi of both legs, as the Veteran did not respond to the RO's request for evidence related to the claim.  He was notified of the decision that same month.  The Board notes further that the RO requested the service treatment records in September 1979, but there is no date stamp on the envelope that contains them.  Thus, there is no prima facie evidence the RO considered the service treatment records in 1979.  Further, a formal rating decision was not issued, which would have noted the evidence considered.  As the RO denied the claim because the Veteran did not furnish requested evidence, it is reasonable to infer the service treatment records were not considered in 1979.  Hence, the Board resolves this ambiguity in the Veteran's favor and will reconsider the claim de novo.  38 C.F.R. § 3.156(c) (2012).

In April 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via video conference with the Veteran sitting at the local RO, and the undersigned sitting at the Board's Central Office in Washington, DC.  A copy of the transcript of the hearing is in the claims file and has been reviewed.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

FINDINGS OF FACT

1.  The Veteran perfected appeal of the issues of entitlement to service connection for frostbite residuals and for thrombocytopenia.

2.  At his April 3, 2012, hearing, the Veteran expressed his desire to withdraw from appellate status his claim of service connection for thrombocytopenia.

2.  On April 16, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested as to the claim of entitlement to service connection for frostbite residuals.

3.  The evidence of record shows no credible evidence of a currently diagnosed skin disorder of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the claims of entitlement to service connection for frostbite residuals and thrombocytopenia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204.

2.  The requirements for entitlement to service connection for skin rash of the lower extremities have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).

The Court Of Appeals For Veterans Claims has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in November 2009, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule, and informed how effective dates are assigned given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the November 2009 letter.  Hence, The Board finds VA complied with the VCAA notice requirements.  38 C.F.R. § 3.159(b). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  The Veteran specifically declined assistance to attempt to obtain records of reported private treatment in 1980, to include holding the record of the hearing open for a period of time.  The Veteran was not afforded a VA examination as part of the assistance rendered by the RO.  However, as discussed in detail later in this decision, the Board finds no failure to assist due to the absence of an examination.  See id.  Thus, the Board finds VA complied with the VCAA Duty To Assist requirements.  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has expressed his desire to withdraw from appellate consideration the issues of service connection for frostbite residuals of the bilateral feet and for thrombocytopenia.  See April 3, 2012 Hearing Transcript and a written statement received by the Board on April 16, 2012.
In light of this fact, there remain no allegations of errors of fact or law for appellate consideration as concerns the noted issues.  Accordingly, the Board does not have jurisdiction to review the appeals of those issues, and they are dismissed.

Service Connection for Skin Rash

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and, a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by either evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or, when a chronic disease is not present during service, evidence of continuity of symptomatology.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

In service treatment records dated in May 1978, the Veteran complained that  both legs were sore and itched a lot over the prior four months.  Physical examination revealed some discoloration but no swelling.  The assessment was a possible rash, and a medicated cream was prescribed.  On his June 1978 Report of Medical History for his examination at discharge, the Veteran denied any skin disease.  The June 1978 Report Of Medical Examination For Discharge reflects normal findings with respect to the skin.

Under the VCAA, an examination is indicated where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  The Board is aware that the threshold for triggering an examination is a low one.  Id., at 82-83.

A low threshold notwithstanding, the Board finds the necessity for an examination has not been triggered in this case.  A skin rash is a condition subject to lay observation and recognition.  38 C.F.R. § 3.159(a)(2).  Hence, the Veteran's written submissions and hearing testimony that he has manifested a rash of the lower extremities is competent evidence.  As a general rule, the Veteran's claimed lay observations would be sufficient to trigger an examination.  In the instant case, however, the Board finds the Veteran's assertions not credible, for the reasons discussed below.

The Veteran testified that the rash on his feet was constant, and that his leg rash was intermittent. Transcript, p. 4.  However, the Veteran's VA records, document outpatient treatment as well as inpatient care for his other diseases.  Notations of physical examinations related to the Veteran's checkups and inpatient treatment show that the Veteran's skin was consistently normal.  Further, VA treatment records do not list a skin disorder among the Veteran's problem areas.

In the absence of credible lay testimony, there simply is no evidence of a current disorder or persistent or recurrent symptoms of a skin disorder.  In light of these factors, even applying a very liberal standard, the Board finds the medical evidence of record is sufficient to decide the claim in the absence of a Compensation and Pension examination.  38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) and Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).

Current Disorder

The first required element to show entitlement to service connection is a current disorder or disability.  38 C.F.R. § 3.303(a).  To meet this requirement, a claimant must show the presence of a disability at the time a claim is filed, or at any time during the pendency of a claim, even if it resolves prior to the Board's decision.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board acknowledges that lay assertions may not be summarily rejected solely due to an absence of contemporaneous medical documentation, but it is a valid factor for the Board's consideration when assessing lay testimony related to a disability.  (Emphasis added).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As discussed earlier, the Board has assessed the Veteran's lay testimony and assertions, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and deems it incredible.  The Board now considers the other evidence of record.

The Veteran's claim, and his testimony, asserts he received private treatment for the rash in Dallas, TX, in approximately 1980.  The Veteran's September 1979 formal claim notes a Dr. S treated him.  The RO sought evidence of that treatment in September 1979 but no records were obtained.

An October 2008 VA outpatient entry notes skin examination revealed the skin as warm with no rashes, lesions, ulcers, or infections.  A November 2008 entry notes there was no petichiae or bruising of the skin.  A January 2009 nurse entry prior to the Veteran's admission for a diagnostic procedure notes the Veteran's skin color was normal for his ethnic group; temperature was warm; dry; and, skin turgor was within normal limits.  There were no wounds, pressure ulcers, or other skin problems.  A February 2009 entry related to a gastrointestinal consult reflects physical examination of the skin revealed no rash, palmar erythema, spider nevi, or jaundice.  The Board also notes the VA records reflect no report of skin problems by the Veteran as part of his personal medical history.

In light of these factors, the Board finds the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.
In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).




CONTINUED ON NEXT PAGE

ORDER

The appeal of the issue of entitlement to service connection for thrombocytopenia is dismissed.

The appeal of the issue of entitlement to service connection for frostbite residuals is dismissed.

Entitlement to service connection for skin rash of the lower extremities is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


